 Case 1:17-cr-00204-LO Document 112 Filed 09/18/19 Page 1 of 3 PageID# 1445



                   IN THE UNITED STATES DISTRICT COURT FOR THE

                              EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division

JOSE ALEJANDRO ORELLANA                            )
MONTALVO,                                          )
                                                   )
                       Petitioner,                 )   Criminal Case No. 1:17-cr-204
                                                   )   Civil Action No. 1:19-cv-1086
       v.                                          )
                                                   )   The Honorable Liam O’Grady
UNITED STATES OF AMERICA,                          )
                                                   )
                       Respondent.                 )

                                      ROSEBORO NOTICE

       Pursuant to Local Civil Rule 7(K), and in accordance with Roseboro v. Garrison, 528 F.2d

309 (4th Cir. 1975), Petitioner Jose Alejandro Orellana Montalvo is advised that he has the right

to file a reply to the government’s response to his Motion to Vacate Under 28 U.S.C. § 2255. On

September 18, 2019, the government filed its response via ECF (Dkt. No. 111) and will send a

copy to Petitioner by U.S. Mail. Petitioner’s failure to submit a reply may result in the dismissal

of Petitioner’s motion. Petitioner’s reply must identify all facts stated by the government with

which Petitioner disagrees and must set forth his version of the facts by offering affidavits (written

statements signed before a notary public and under oath) or by filing sworn statements (bearing a

statement that it is filed under penalty of perjury). Petitioner may also file a legal brief in

opposition to the response filed by the government.

       Unless the Court orders otherwise, Petitioner’s reply must be filed within twenty-one days

of the date the government’s response was filed.
 Case 1:17-cr-00204-LO Document 112 Filed 09/18/19 Page 2 of 3 PageID# 1446



Dated: September 18, 2019                Respectfully submitted,

                                         G. Zachary Terwilliger
                                         United States Attorney

                                   By:              /s/_________________
                                         Thomas W. Traxler
                                         Assistant United States Attorney
                                         United States Attorney’s Office
                                         2100 Jamieson Avenue
                                         Alexandria, VA 22314
                                         Telephone (703) 299-3746
                                         Facsimile (703) 299-3980
                                         Email: Thomas.traxler@usdoj.gov




                                     2
 Case 1:17-cr-00204-LO Document 112 Filed 09/18/19 Page 3 of 3 PageID# 1447




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 18th day of September, 2019, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system. And I hereby certify that I will

mail the document by U.S. mail to the following non-filing user:

       Jose Alejandro Orellana Montalvo (91380-083)
       FCI Morgantown
       Federal Correctional Institution
       P.O. Box 1000
       Morgantown, West Virginia 26507


                                                                 /s/____________________
                                                     Thomas W. Traxler
                                                     Assistant United States Attorney




                                                3
